 THE MUTERCOMPANY287THE MUTERCOMPANYandWAREHOUSEMEN& MAILORDER EMPLOYEESUNION, AND LOCAL No. 743, INTERNATIONAL BROTHERHOOD OF TEAM-STERS,CHAUFFEURS,WAREHOUSEMEN&HELPERS,A. F. L., PETI-TIONER.Case No. 13-RC-2772.November 13, 1952Supplemental Decision and OrderOn September 4, 1952, pursuant to a Decision and Direction ofElection issued by the Board, an election by secret ballot was con-ducted under the direction and supervision of the Regional Directorfor the Thirteenth Region, among the employees in the unit found tobe appropriate.Upon completion of the election, a tally of ballotswas issued and duly served upon the parties.The tally shows that,of approximately 465 eligible voters, 437 cast valid ballots, of which158 were for the Petitioner and 279 against.Thereafter, the Petitioner filed timely objections to the election.On October 3, 1952, the Regional Director issued his report on ob-jections, in which he found merit in the Petitioner's objections andrecommended that the election be set aside.Thereafter, the Employerduly filed exceptions to the Regional Director's report.Upon the entire record in this case, the Board 1 finds :The Petitioner has objected to the election, alleging that the Em-ployer made an antiunion speech to its employees on company timeand property shortly before the polls opened on September 4, 1952,and ignored a prior request of the Petitioner for the right to addressthe employees under similar conditions.The Employer admits thatit received the Petitioner's request the day before the election andmade no reply.The Employer argues, however, that the speech inquestion was simply a rebuttal to statements made by the Petitionerin handbills which were passed out to the employees the night beforeand the morning of the election.The Regional Director states in his report that the Employer'sspeech "appears to be a protected expression of opinion."He found,nevertheless, that the Employer interfered with the election by cam-paigning against the Petitioner on company time and property with-out affording the Petitioner a similar opportunity to reply.Weagree with the Regional Director's finding.Section 8 (c) of the Actguarantees that noncoercive expressions of opinion shall not consti-tute evidence of an unfair labor practice so long as they contain nothreat of reprisal or force or promise of benefits.However, thisstatutory guarantee does not carry with it a license for indiscriminate'Pursuant to the provisionsof Section3 (b) of the National Labor RelationsAct, theBoard has delegated its powers in connection with this case to a three-member panel[Chairman Herzog and Members Houston and Murdock].101 NLRB No. 69. 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDcampaigning before a Board election.When an employer chooses todeliver a preelection speech on union activities to his employees oncompany time and property, he destroys the laboratory atmospherewhich the Board must maintain in its election proceedings if he deniesthe petitioning unions a similar forum if it has been requested.2TheEmployer has done just that in this case.Accordingly, we shall adopt the Regional Director's findings thatthe Employer interfered with the employees' freedom of choice in theselection of a bargaining representative, and shall order that the elec-tion of September 4, 1952, be set aside.Further, we shall direct theRegional Director to conduct a new election at such time as he deemsappropriate.OrderIT IS HEREBY ORDERED that the election of September 4, 1952, be, andit hereby is set aside.IT IS FURTHER ORDERED that this proceeding be remanded to theRegional Director for the Thirteenth Region for the purposes of con-ducting a new election at such time as he deems the circumstancespermit a free choice of a bargaining representative.s SeeMetropolitan Auto Parts, Incorporated,99 NLRB 401,and casescited therein.JERRY FAIRBANKS,INC.andSTUDIOCARPENTERS,LOCAL 946,UNITEDBROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA,AFL,PETI-TIONER.CaseNo.21-RC-1719.November 13, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Ben Grodsky, hearing officer.The hearing officer's rulings made at the hearing are free from pre-judicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Styles, and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.101 NLRB No. 58.